Citation Nr: 0313835	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  99-23 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from May 1983 to September 
1985.

This appeal arises from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In March 2003, the veteran was afforded a videoconference 
hearing before the undersigned.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

In this case the veteran's service medical records show that 
he was seen with complaints of sacroiliac pain.  At the 
recent hearing, he testified that he was seen by a 
chiropractor beginning shortly after service for back pain.  
He reported ongoing back pain since service.  The record 
shows a current diagnosis of disc disease.  In a statement 
dated in December 2002, a private chiropractor opined that 
the veteran's current lumbar disc disease could be related to 
service.  It is unclear whether the chiropractor reviewed the 
veteran's service or VA medical records.  In the Board's 
opinion, a VA examination is required.

Accordingly, this case is remanded for the following 
development:

1.  The RO should take all necessary 
steps to obtain records of the veteran's 
treatment for a back disability from Marc 
P. Oliveri, D.O., for the period from 
1997 to the present.

2.  The RO should afford the veteran 
orthopedic and neurologic examinations to 
assess the relationship between the 
veteran's current low back disability and 
service.  The examiner(s) should express 
an opinion as to whether it is at least 
as likely as not that any current low 
back disability is the result of disease 
or injury in service.  The examiner(s) 
should provide reasons for the opinion.  
The examiner(s) should review the claims 
folder and note such review in the 
examination report.

3.  The RO should then readjudicate the 
claim.  If the benefit remains denied, 
the RO should issue a supplemental 
statement of the case.

The case should then be returned to the Board if otherwise in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is advised that the 
examination requested in this remand is deemed necessary to 
adjudicate his claim; and that if he fails, without good 
cause, to report for the examination, his claim could be 
denied.  38 C.F.R. § 3.655 (2002).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


